Stein, J.
Appeal from a decision of the Workers’ Compensation Board, filed January 21, 2009, which denied claimant’s application for full Board review.
Claimant, a respite coordinator who arranged care for developmentally disabled individuals, applied for workers’ compensation benefits in 2003, alleging that she developed chronic fatigue syndrome as the result of occupational stress. After extensive proceedings, the Workers’ Compensation Board determined, among other things, that no causal link existed between claimant’s work-related stress and her condition. Claimant did not appeal the Board’s decision, instead applying for full Board review. The Board denied that application and claimant appeals.
We affirm. Inasmuch as claimant only appealed from the denial of her request for full Board review, we are limited to assessing whether the Board’s denial of that application was an abuse of discretion or arbitrary and capricious (see Matter of Yarleque v Sally Lou, Inc., 73 AD3d 1294, 1294 [2010], lv dismissed 15 NY3d 770 [2010]; Matter of Cali v E.J. Militello Concrete, Inc., 66 AD3d 1067, 1068 [2009]). The Board considered the relevant issues in its original decision and, as claimant did not provide previously unavailable documentation that would warrant reconsideration of her claim, we cannot say that its denial of her application was either arbitrary and capricious or an abuse of discretion (see Matter of Yarleque v Sally Lou, Inc., 73 AD3d at 1295; Matter of D’Errico v New York City Dept. of Corrections, 65 AD3d 795, 796 [2009], appeal dismissed 13 NY3d 899 [2009]; Matter of Wariner v Associated Press, 12 AD3d 863, 864 [2004]).
Spain, J.P., Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.